Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

OFFICE ACTION
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 	(a)(2) The claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9, and 15 are rejected under 35 U.S.C. 102(a) (1) being anticipated by the prior art of record Lee (US 2014/0282310)
Regarding claim 1, the prior art disclose method comprising: 
accessing a pre-layout circuit netlist (ORIGINAL NETLIST in fig 1, 8) and partitioning (DECOMPOSE in fig 1, 8) the pre-layout circuit netlist into pre- layout sub-circuits; 
accessing a post-layout circuit netlist (POST-LAYOUT in fig 1, 8) and partitioning the post-layout circuit netlist into post-layout sub-circuits that correspond to the pre-layout sub-circuits (the loop on the right side of fig 1, 8 enables the post-layout circuit netlist to the DECOMPOSE block to DECOMPOSE the post-layout circuit netlist into post-layout sub-circuits that correspond to the pre-layout sub-circuits); 
applying a first circuit simulation to the pre-layout sub-circuits (see PRE-LAYOUT SIMULATION in fig 1, 8); and 
applying a second circuit simulation to the post-layout sub-circuits (SEE POST-LAYOUT SIMULATION in fig 1, 8) based on information used in the first circuit simulation of the corresponding pre-layout sub-circuits (As shown in fig 1, 8 and related text).  
Broader claims 9 and 15 recite similar subject matter and are rejected for the same reason.
Regarding storing/sharing/loading data/file/information, such as netlist/design/circuit/ data/information/files, to/from/into database, same time or different time, is simply intended use of storage medium/computer.  For Applicant information, this prior art also has storage medium/computer for intended use such as storing/ sharing/ loading data/file/information.


Claims 1-7 and 9-20 are rejected under 35 U.S.C. 102(a) (1) being anticipated by the prior art of record Tuan (US 2015/0269297)
Regarding claim 1, the prior art discloses method comprising: 
accessing a pre-layout circuit netlist and partitioning the pre-layout circuit netlist into pre- layout sub-circuits  (see one or more of pre-layout netlist partitioned/split/decomposed in to sub-circuits, sub-nets, sub-names, sub-nodes  disclosed in fig. 3  and text par. 10, 18, 53, 55, 61, 77, 84, 95, 102, 110-111); 
accessing a post-layout circuit netlist and partitioning the post-layout circuit netlist into post-layout sub-circuits that correspond to the pre-layout sub-circuits
(one or more of post-layout circuit netlist and partitioning the post-layout circuit netlist into post-layout sub-circuits discloses in fig. 6-7, 9-10, and text par 18, 53-55, 77, 95-97, 102, 109-110.  For corresponding to/between pre-layout and post layout netlist see one or more of back annotation, preserving, corresponding/ matching/ mapping circuit nodes/elements/names/nets, disclosed in par. 11, 13, 15, 53, 61-63, 90-96, 102, 104, 106, 110-111, 120-121); 
applying a first circuit simulation to the pre-layout sub-circuits (see one or more of  summary, par 15, 21, 55, 77, 84, 95-96, 99, 102, 104, 106, 108, fig 3D); and 
applying a second circuit simulation to the post-layout sub-circuits based on information used in the first circuit simulation of the corresponding pre-layout sub-circuits 
(see one or more of: post-layout circuit simulation results are in the same order of magnitude as the corresponding pre-layout circuit simulation results (par 21), post-layout SPICE match/preserve/correspond  circuit elements/ names/ sub-nodes/  subnet/ sub-circuit. connectivity between post-layout and pre-layout netlist (par 62-63, 95-96, 102, 104, 108, 111, fig 6)).
(Claim 2)  wherein the information used in the first circuit simulation of the pre-layout sub-circuits comprises stimulus for inputs to the second circuit simulation of the post- layout sub-circuits (see one or more of: summary, par 53, 55, 62-63, 77, 95-96, 102, 104, 106, 108, 111, 120-121)
(Claim 3) applying the first circuit simulation of the pre- layout sub-circuits in parallel with applying the second circuit simulation of the post-layout sub- circuits, with the first circuit simulation of the pre-layout sub-circuits leading the second circuit simulation of the post-layout sub-circuits such that the information from the first circuit simulation of the pre-layout sub-circuits is available when required by the second circuit simulation of the post-layout sub-circuits (see one or more of: summary, par 53, 55, 62-63, 77, 95-96, 102, 104, 106, 108, 111, 120-121)
(Claim 4) applying the first circuit simulation of the pre- layout sub-circuits in parallel with applying the second circuit simulation of the post-layout sub- circuits, wherein data is exchanged in both directions between the first circuit simulation and the second circuit simulation of the pre-layout sub-circuits and the post-layout sub-circuits respectively (see one or more of: summary, par 53, 55, 62-63, 77, 95-96, 102, 104, 106, 108, 111, 120-121)
(Claim 5) wherein the pre-layout sub-circuits partitioned from the pre- layout circuit netlist are isolated from a rest of the pre-layout circuit netlist.
(i.e., pre-layout circuit simulations are performed prior to layout, a pre-layout circuit description ("netlist") contains only the design circuit elements. A pre-layout netlist is typically extracted from a schematic capture design environment (par 5),SPICE netlist that is not a back-annotation of a pre-layout netlist is preferred (par 11),subnet that is a sub-node is not connected to either a pre-layout net or a pre-layout circuit element (par 53),a subnet node name that is an index number or a device terminal, which may be named differently from its associated net (par 84)) 
(Claim 6) identifying root causes of errors in either circuit simulation, based on which sub-circuit's circuit simulation resulted in the error (simulation error/mismatch (par 12-14)
(Claim 7) wherein both circuit simulations produce output waveforms (abstract, summary, fig 7), and the circuit simulations calculate behavior relating to at least one of power distribution, timing, delay, or leakage current (par 55, 64, 97).
Claims 9-20 recite similar subject matter and are rejected for the same reason.
For RC extraction, see prior art par 5, 16, 53.
For rail blocks, power net blocks, see  fig 3A, 4-6, 8.
For same number of circuit sub-circuits, the prior art discloses, teaches, or suggest, in terms of one or more of:
Sub-circuit definition matches a pre-layout node name to facilitate cross-reference; element names are typically preserved between pre-layout and post-layout circuit netlists; circuit element is matched between the pre-layout and post-layout netlists, net matching between the pre-layout and post-layout netlists can be performed through tracing the associated nets; post-layout names for the pin-type subnets are mapped to the pre-layout;  and/or subnets associated with each net in the pre-layout netlist matching net names between the post-layout netlist and the pre-layout netlist
Regarding storing/sharing/loading data/file/information, such as netlist/design/circuit/ data/information/files,  to/from/into database, same time or different time, is simply intended use.  For Applicant information, this prior art also has database for intended use.

Allowable Subject Matter
Claim 8 is are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DINH whose telephone number is 571-272-1890.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, Jack Chiang can be reached on 571-272-7483.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. 
To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL DINH/          Primary Examiner, Art Unit 2851